DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph, e.g. p5 = paragraph 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being disclosed by Slusar et al. USPAP 2018/0201,263.
As per claims 1, 8 and 18, Slusar discloses an apparatus/method/driver assistance system, comprising: a receiver operative to receive data indicative of a high-risk area; a processor operative generate a first navigational route, to compare the first navigational route to the data indicative of the high-risk area, and to generate a second navigational route in response to the first navigational route including the high-risk area; and a user interface to display the second navigational route to a vehicle driver (claim 9; p’ 71, 62, 51-52, 49, 45, 9-10; fig’s 8, 6, 7, 4, 5, 3 and 2).
Figure 8 of Slusar discloses:

    PNG
    media_image1.png
    759
    435
    media_image1.png
    Greyscale

Slusar discloses via p62:
110 may initially provide the quickest/shortest route from a start location A to an end location B, and then determine the route risk value by determining either the sum product of the number of each risk type and the value for that risk type or the overall product of the number of each risk type and the value for that risk type. (Traffic and weather conditions could either be included or excluded from the determination of the route risk value for comparison of routes. If not included, an adjustment may be made to the route risk value once the route has been traveled). The driver may be presented with an alternate route which is less risky than the initial route calculated. The personal navigation device 110 may display the difference in risk between the alternate routes and permit the driver to select the preferred route. In some embodiments in accordance with the invention, a driver/vehicle may be provided a monetary benefit (e.g., a credit towards a future insurance policy) for selecting a less risky route.
As per claims 2 and 10, Slusar discloses wherein the data indicative of the high-risk area includes data indicative of vehicle to vehicle incidents (claim 9, p’ 71, 62, 51-52, 49, 45, 9-10; fig’s 8, 6, 7, 4, 5, 3 and 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
Figure 7 of Slusar discloses:

    PNG
    media_image2.png
    842
    417
    media_image2.png
    Greyscale

Slusar discloses via p51:
[0051] After being aggregated, the total risk value may be sent (in step 410) to a viewable display on the personal navigation device 110. Alternatively, the total risk value may be sent (in step 410) to a local/remote memory where it may be recorded driver to have her total risk value for all travel routes traveled over a time period to be uploaded to an insurance company's data store. The insurance company may then identify the driver as a lower-risk driver (e.g., a driver that travels on statistically lower-risk routes during lower-risk times) and provide the driver/vehicle with a discount and/or credit (in step 412) on an existing insurance policy (or towards a future insurance policy). At least one benefit of the aforementioned is that safe drivers and/or operators having safe autonomous driving systems are rewarded appropriately, while high-risk drivers and operators of autonomous vehicles are treated accordingly.
As per claim 4, Slusar discloses a transmitter for transmitting the first navigational route via a wireless network and wherein the data indicative of the high-risk area is received in response to the first navigational route (fig’s 7-8, 6; claim 9; p’ 71, 62, 51-52, 49, 45, 9-10; fig’s 4, 5, 3 and 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
Slusar discloses via fig 6:





    PNG
    media_image3.png
    976
    418
    media_image3.png
    Greyscale


[0052] In some embodiments in accordance with aspects of the invention, the route risk value sent (in step 410) may be in the form of a number rating the risk of the travel route (e.g., a rating of 1 to 100 where 1 is very low risk and 100 is very high risk). Alternatively, the route risk value may be in the form of a predetermined category (e.g., low risk, medium risk, and high risk). At least one benefit of displaying the route risk value in this form is the simplicity of the resulting display for the driver. For example, an enhanced GPS unit may display a route (or segment of a route) in a red color to designate a high risk route, and a route may be displayed in a green color to designate a lower risk route. At least one benefit of a predetermined category for the route risk value is that it may be used as the means for comparing the amount of risk associated with each travel route when providing alternate routes. In addition, the enhanced GPS unit may alert the driver of a high risk road segment and offer the driver an incentive (e.g., monetary incentive, points, etc.) for avoiding that segment.
As per claim 5, Slusar discloses a memory for storing a map data and wherein the first navigational route and the second navigational route are generated in response to the map data (fig’s 8, 6, 7, 4, 5, 3 and 2; claim 9; p’ 71, 62, 51-52, 49, 45, 9-10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via claim 1:
1. A method, comprising: receiving, by an autonomous driving system of an autonomous vehicle, vehicle travel information corresponding to driving conditions being experienced by the autonomous vehicle during travel to a destination, wherein the vehicle travel information comprises vehicle sensor information received from one or more vehicle sensors associated with the autonomous vehicle; receiving, by the autonomous driving system of the autonomous vehicle, travel route information identifying a first travel route for the autonomous vehicle to the destination and a second travel route for the autonomous vehicle to the destination; determining, by the autonomous driving system of the autonomous vehicle, a first route risk value for the first travel route and a second route risk value for the second travel route, wherein the first route risk value and the second route risk value are determined based on a direction that the autonomous vehicle travels through at least one road segment and the vehicle travel information corresponding to the driving conditions being experienced by the autonomous vehicle; comparing, by the autonomous driving system of the autonomous vehicle, the first route risk value to the second route risk value to select a travel route of the first travel route and the second travel route having less route risk; and operating, by the autonomous driving system of the autonomous vehicle, one or more driving aspects of the autonomous vehicle based on the selected travel route, wherein operating the one or more driving aspects of the autonomous vehicle based on the selected travel route comprises controlling one or more of acceleration of the autonomous vehicle based on the selected travel route, deceleration of the autonomous vehicle based on the selected travel route, or steering of the autonomous vehicle based on the selected travel route.
Slusar discloses via figure 4:

    PNG
    media_image4.png
    704
    600
    media_image4.png
    Greyscale


As per claim 6, Slusar discloses wherein the user interface is operative to present an indicator of the high-risk area and an option to the vehicle driver to select the second navigational route or the first navigational route (p’ 71, 62; claim 9; 51-52, 49, 
Slusar discloses via figure 8:

    PNG
    media_image1.png
    759
    435
    media_image1.png
    Greyscale


[0049] The risk values retrieved (in step 404) for the travel route may be aggregated (in step 408) and a total risk value for the travel route may be sent (in step 410). In an alternate embodiment, the computing device 102 may count the number of each type of road risk along the travel route based on the values stored in the database. This number may then be multiplied by a risk-rating factor for the respective risk type. A risk type may comprise intersections, locations of past accidents along a route, railroad crossings, merges, roadway class (residential, local, commercial, rural, highways, limited access highways). Other risk types may include proximity to businesses that sell alcohol, churches or bingo parlors.
As per claim 13, Slusar discloses wherein the indication of the high-risk area is generated in response to pedestrian behavior within the high-risk area (p’s 32, 51-52; claim 9; p’ 71, 62, 49; fig’s 8, 6, 7, 4, 5, 3 and 2; p’s 45, 9-10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via p31:
[0032] Some examples of accident information include, but are not limited to, loss type, applicable insurance coverage(s) (e.g., bodily injury, property damage, medical/personal injury protection, collision, comprehensive, rental reimbursement, towing), loss cost, number of distinct accidents for the segment, time relevancy validation, cause of loss (e.g., turned left into oncoming traffic, ran through red light, rear-ended while attempting to stop, rear-ended while changing lanes, sideswiped during normal driving, sideswiped while changing lanes, accident caused by tire failure (e.g., blow-out), accident caused by other malfunction of car, rolled over, caught on fire collision with cyclist, collision with pedestrian, collision with animal, collision with parked car, etc.), drugs or alcohol involved, pedestrian  
involved, wildlife involved, type of wildlife involved, speed of vehicle at time of incident, direction the vehicle is traveling immediately before the incident occurred, date of incident, time of day, night/day indicator (i.e., whether it was night or day at the time of the incident), temperature at time of incident, weather conditions at time of incident (e.g., sunny, downpour rain, light rain, snow, fog, ice, sleet, hail, wind, hurricane, etc.), road conditions at time of incident (e.g., wet pavement, dry pavement, etc.), and location (e.g., geographic coordinates, closest address, zip code, etc.) of vehicle at time of incident, whether the vehicle was engaged in autonomous or manual driving when the accident occurred.
As per claim 14, Slusar discloses wherein the indication of the high-risk area is generated in response to a current event within the high-risk area (p’s 58 and 66; fig’s 2-5; claim 9; p’ 71, 62, 51-52, 49, 45, 9-10; fig’s 8, 6, 7) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
Slusar discloses via p’s 58 and 66:
[0058] Under the Environmental Risk Variable (ERV) approach, in accordance with aspects of the invention, each point of risk has a risk value that may reflect any or all information that is not derived from recorded accidents and/or claims, but that may be the (direct or indirect) cause of an accident. In one embodiment, the risk value under the ERV approach may be derived from vehicle information transmitted by a data source 104, 106. In an alternate embodiment, the EVR approach may use compound The interaction of time of day and location would be the compound variable. Another example may consider current weather conditions, time of day, day of the year, and topography of the road. A compound variable may be the type of infrequent situation which warrants presenting a verbal warning to a driver (e.g., using a speaker system in a personal navigation device 110 mounted in a vehicle) of a high risk route (e.g., a high risk road segments).
[0066] In some embodiments, for rating purposes the route risk value may consider the driving information of the driver/vehicle. For example, the personal navigation device 110 (or other device) may record the route taken, as well as the time of day/month/year, weather conditions, traffic conditions, and the actual speed driven compared to the posted speed limit. The current weather and traffic conditions may be recorded from a data source 104, 106. Weather conditions and traffic conditions may be categorized to determine the risk type to apply. The posted speed limits may be included in the geographic information. For each segment of road with a different posted speed limit, the actual speed driven may be compared to the posted speed limit. The difference may be averaged over the entire distance of the route. In addition, various techniques may be used to handle the amount of time stopped in traffic, at traffic lights, etc. One illustrative technique may be to only count the amount of time spent driving 
As per claim 15, Slusar discloses wherein the indication of the high-risk area is a geographical region determined by a remote service provider in response to crowdsourced data (p’s 45, 9-10; fig’s 8, 6, 7, 4, 5, 3 and 2; claim 9; p’ 71, 62, 51-52, 49) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via p71:
[0071] Referring to FIG. 6, in another embodiment, an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident. In an embodiment, a travel route for an autonomous vehicle is received by the system (step 602). An analysis of historical accident information is performed for the travel route. The analysis includes identifying accident information for vehicles engaged in autonomous driving over the travel route and accident information for vehicles engaged in manual driving over the travel route. An autonomous route risk value for the travel route is determined using historical accident information of autonomous vehicles engaged in autonomous driving over the travel route (step 604). A manual route risk value for the travel route is determine using historical accident information for vehicles engaged in manual driving over the travel route (step 606). The autonomous route risk value and the manual route risk value is compared to determine whether autonomous driving or manual driving provides less risk of accident over the travel route (step 608). The determination for the travel route can be stored in a database (step 610) for use in, for example, future risk assessments of the travel route, making driving determinations for an autonomous vehicle over the travel route, and/or making manual driving decisions over the travel route. For example, in an embodiment, the determination of whether autonomous or manual driving provides less risk of accident over the travel route can be sent in a notification to the driver/operator of the autonomous vehicle (step 612).

As per claim 16, Slusar discloses wherein the indication of the high-risk area is a geographical region determined by a remote service provider in response to publicly available highway safety data (p’s 42, 49, 36 and 30; claim 9; p’ 71, 62, 51-52, 49, 45, 9-10; fig’s 8, 6, 7, 4, 5, 3 and 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via p’s 42 and 49:
[0042] Referring to FIG. 2, in accordance with aspects of the invention, a computing device 102 may receive accident information (in step 202), geographic information (in step 204), and/or vehicle information (in step 206). The computing device 102 may calculate (in step 212) the risk value for a road segment (or point of risk) by applying actuarial techniques to the information that may be received from data sources 104, 106. In one embodiment, the computing device 102 receives and stores the accident information in a data store with the latitude/longitude and time of the incident. The accident data is associated with a location and combined with 210). Applying actuarial and/or statistical modeling techniques involving multiple predictors, such as generalized linear models and non-linear models, a risk value may be calculated (212), and the calculated risk value may be recorded in memory (116) (in step 214). The multiple predictors involved in the statistical model used to calculate a risk value may include accident information, geographic information, and vehicle information, including whether the vehicle was operating autonomously or manually at the time of the accident. Associating the risk value (in step 208) with a line segment and/or point which best pinpoints the area of the road in which the incident(s) occurred may be accomplished by using established GIS locating technology (e.g., GPS ascertaining a geographically determinable address, and assigning the data file to a segment's or intersection's formal address determined by the system). For example, two or more accidents located in an intersection or road segment may have slightly different addresses depending on where within the intersection or segment the accident location was determined to be. Therefore, the system may identify a location based on business rules. In another example business rules may identify an incident location using the address of the nearest intersection. In yet another example the system may identify the location of an incident on a highway using segments based on mileage markers or the lengths may be dynamically determined by creating segment lengths based on relatively equal normalized risk values. Therefore, roadways that have stretches with higher numbers of accidents may have shorter segments than stretches that have fewer accidents. In another example, if the incident occurred in a parking lot, the entire parking lot may be associated with a formal address that includes all accidents located 
[0049] The risk values retrieved (in step 404) for the travel route may be aggregated (in step 408) and a total risk value for the travel route may be sent (in step 410). In an alternate embodiment, the computing device 102 may count the number of each type of road risk along the travel route based on the values stored in the database. This number may then be multiplied by a risk-rating factor for the respective risk type. A risk type may comprise intersections, locations of past accidents along a route, railroad crossings, merges, roadway class (residential, local, commercial, rural, highways, limited access highways). Other risk types may include proximity to businesses that sell alcohol, churches or bingo parlors.
As per claim 17, Slusar discloses wherein the second navigational route is generated in response to the high-risk area and a driver behavioral determination (p’s 38, 44, 51-52; claim 9; p’ 71, 62, 49; fig’s 8, 6, 7, 4, 5, 3 and 2; p’s 45, 9-10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via p’s 38 and 44:
[0038] Some examples of vehicle information include, but are not limited to, information that describes vehicles that are associated with incidents (e.g., vehicle accidents, etc.) at a particular location (e.g., a location corresponding to location information describing a segment, intersection, etc.) Vehicle information may include vehicle make, vehicle model, vehicle year, and age. Vehicle information may also include information collected through one or more in-vehicle devices or systems such as vehicle is engaged in manual or autonomous driving. As is clear from the preceding examples, vehicle information may also include information about the driver of a vehicle being driven at the time of an incident. Other examples of driver information may include age, gender, marital status, occupation, alcohol level in blood, credit score, distance from home, cell phone usage (i.e., whether the driver was using a cell phone at the time of the incident), number of occupants.
[0044] Referring to FIG. 3, in accordance with aspects of the invention, the computing device 102 may send (in step 312) the risk value corresponding to a road segment when it receives location information (in step 302) requesting the risk associated with a particular location. The particular location information may be in the form of longitude/latitude coordinates, street address, intersection, closest address, or other form of information. Furthermore, in an alternative embodiment the accuracy of the risk value may be improved by submitting the direction that a vehicle travels (or may travel) through a road segment. The computing device 102 may receive (in step 304) the vehicle direction and use it to determine the risk value associated with the vehicle route. For example, a dangerous intersection demonstrates high risk to a vehicle/driver that passes through it. However, actuarial analysis (e.g., of data showing many recorded accidents at the location) may show that it is more dangerous if the driver is traveling northbound on the road segment and turns left. Therefore, the 310).
As per claim 9 and 19, Slusar discloses a vehicle controller for controlling the vehicle along the alternative/second route in response to a control signal from the processor and a user selection of the alternative route via the user interface (p’s 45, 9-10; fig’s 8, 6, 7, 4, 5, 3 and 2; claim 9; p’ 71, 62, 51-52, 49) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via fig 8:

    PNG
    media_image1.png
    759
    435
    media_image1.png
    Greyscale


As per claim 3, 11, 12, 7 and 20, Slusar discloses wherein the processor is further operative to predict an advanced driving assistance system disengagement (manual driving) event in response to the high-risk driving location and for generating a user warning in response to the prediction of the advanced driving assistance system disengagement event and for coupling the user warning to the user interface (p’ 71, 72, 38, 32, 9 62; claim 9; 51-52, 49, 45, 9-10; fig’s 3, 2, 8, 6, 7, 4, 5) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via p71:
[0071] Referring to FIG. 6, in another embodiment, an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident. In an embodiment, a travel route for an autonomous vehicle is received by the system (step 602). An analysis of historical accident information is performed for the travel route. The analysis includes identifying accident information for vehicles engaged in autonomous driving over the travel route and accident information for vehicles engaged in manual driving over the travel route. An autonomous route risk value for the travel route is determined using historical accident information of autonomous vehicles engaged in autonomous driving over the travel route (step 604). A manual route risk value for the travel route is determine using historical accident information for vehicles engaged in manual driving over the travel route (step 606). The autonomous route risk value and the manual route risk value is compared to determine whether autonomous driving or manual driving provides less risk of accident over the travel route (step 608). The determination for the travel route can be stored in a database (step 610) for use in, for example, future risk assessments of the travel route, making driving determinations for an autonomous vehicle over the travel route, and/or making manual driving decisions over the travel route. For example, in an embodiment, the determination of whether autonomous or manual driving provides less risk of accident over the travel route can be sent in a notification to the driver/operator of the autonomous vehicle (step 612).
Slusar discloses via figure 6:

















    PNG
    media_image3.png
    976
    418
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slusar et al. USPAP 2018/0201,263, and further in view of Russo et al. USP 10,706,605.
As per claims 1, 8 and 18, Slusar discloses an apparatus/method/driver assistance system, comprising: a receiver operative to receive data indicative of a high-risk area; a processor operative generate a first navigational route, to compare the first navigational route to the data indicative of the high-risk area, and to generate a second navigational route in response to the first navigational route including the high-risk area; and a user interface to display the second navigational route to a vehicle driver (claim 9; p’ 71, 62, 51-52, 49, 45, 9-10; fig’s 8, 6, 7, 4, 5, 3 and 2).
Figure 8 of Slusar discloses:

    PNG
    media_image1.png
    759
    435
    media_image1.png
    Greyscale

Slusar discloses via p62:
110 may initially provide the quickest/shortest route from a start location A to an end location B, and then determine the route risk value by determining either the sum product of the number of each risk type and the value for that risk type or the overall product of the number of each risk type and the value for that risk type. (Traffic and weather conditions could either be included or excluded from the determination of the route risk value for comparison of routes. If not included, an adjustment may be made to the route risk value once the route has been traveled). The driver may be presented with an alternate route which is less risky than the initial route calculated. The personal navigation device 110 may display the difference in risk between the alternate routes and permit the driver to select the preferred route. In some embodiments in accordance with the invention, a driver/vehicle may be provided a monetary benefit (e.g., a credit towards a future insurance policy) for selecting a less risky route.
Slusar discloses all the limitations of the invention, however, arguendo, if Slusar is or might be interpreted such that it might not explicitly disclose generating a second/alternative route, then Russo discloses generating a second/alternative route (col 5, lines 21-40; col 27, lines 44-64; col 32, lines 20-52; col 28, 29-63; fig’s 8, 5, 1-4).  If this interpretation is taken, then it would have been obvious to modify Slusar to first graphical route may be displayed on the geographic area map representative of the first set of GUI position values and the first set of corresponding GUI time values. In addition, a second graphical route may be displayed on the geographic area map representative of the second set of GUI position values and the second set of corresponding GUI time values. In such embodiments, the first graphical route may be rendered to have a first weight or a first color, and the second graphical route rendered to have a second weight or a second color. Additionally, or alternatively, the first weight or the first color may be rendered to visually differ from the second weight or the second color. Such visual difference may be based on the differences of a first quantity of GUI values of the first set of GUI position values and the first set of corresponding GUI time values compared with a second quantity of GUI values of the second set of GUI position values and the second set of corresponding GUI time values (Russo, col.5, lines 21-40).
Further Russo discloses via figure 8 and 5 and 3b:

    PNG
    media_image5.png
    987
    664
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    969
    554
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    879
    571
    media_image7.png
    Greyscale


Figure 7 of Slusar discloses:

    PNG
    media_image2.png
    842
    417
    media_image2.png
    Greyscale


[0051] After being aggregated, the total risk value may be sent (in step 410) to a viewable display on the personal navigation device 110. Alternatively, the total risk value may be sent (in step 410) to a local/remote memory where it may be recorded and/or monitored. For example, it may be desirable for a safe driver to have her total risk value for all travel routes traveled over a time period to be uploaded to an insurance company's data store. The insurance company may then identify the driver as a lower-risk driver (e.g., a driver that travels on statistically lower-risk routes during lower-risk times) and provide the driver/vehicle with a discount and/or credit (in step 412) on an existing insurance policy (or towards a future insurance policy). At least one benefit of the aforementioned is that safe drivers and/or operators having safe autonomous driving systems are rewarded appropriately, while high-risk drivers and operators of autonomous vehicles are treated accordingly.
As per claim 4, Slusar discloses a transmitter for transmitting the first navigational route via a wireless network and wherein the data indicative of the high-risk area is received in response to the first navigational route (fig’s 7-8, 6; claim 9; p’ 71, 62, 51-52, 49, 45, 9-10; fig’s 4, 5, 3 and 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
Slusar discloses via fig 6:





    PNG
    media_image3.png
    976
    418
    media_image3.png
    Greyscale


[0052] In some embodiments in accordance with aspects of the invention, the route risk value sent (in step 410) may be in the form of a number rating the risk of the travel route (e.g., a rating of 1 to 100 where 1 is very low risk and 100 is very high risk). Alternatively, the route risk value may be in the form of a predetermined category (e.g., low risk, medium risk, and high risk). At least one benefit of displaying the route risk value in this form is the simplicity of the resulting display for the driver. For example, an enhanced GPS unit may display a route (or segment of a route) in a red color to designate a high risk route, and a route may be displayed in a green color to designate a lower risk route. At least one benefit of a predetermined category for the route risk value is that it may be used as the means for comparing the amount of risk associated with each travel route when providing alternate routes. In addition, the enhanced GPS unit may alert the driver of a high risk road segment and offer the driver an incentive (e.g., monetary incentive, points, etc.) for avoiding that segment.
As per claim 5, Slusar discloses a memory for storing a map data and wherein the first navigational route and the second navigational route are generated in response to the map data (fig’s 8, 6, 7, 4, 5, 3 and 2; claim 9; p’ 71, 62, 51-52, 49, 45, 9-10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via claim 1:
1. A method, comprising: receiving, by an autonomous driving system of an autonomous vehicle, vehicle travel information corresponding to driving conditions being experienced by the autonomous vehicle during travel to a destination, wherein the vehicle travel information comprises vehicle sensor information received from one or more vehicle sensors associated with the autonomous vehicle; receiving, by the autonomous driving system of the autonomous vehicle, travel route information identifying a first travel route for the autonomous vehicle to the destination and a second travel route for the autonomous vehicle to the destination; determining, by the autonomous driving system of the autonomous vehicle, a first route risk value for the first travel route and a second route risk value for the second travel route, wherein the first route risk value and the second route risk value are determined based on a direction that the autonomous vehicle travels through at least one road segment and the vehicle travel information corresponding to the driving conditions being experienced by the autonomous vehicle; comparing, by the autonomous driving system of the autonomous vehicle, the first route risk value to the second route risk value to select a travel route of the first travel route and the second travel route having less route risk; and operating, by the autonomous driving system of the autonomous vehicle, one or more driving aspects of the autonomous vehicle based on the selected travel route, wherein operating the one or more driving aspects of the autonomous vehicle based on the selected travel route comprises controlling one or more of acceleration of the autonomous vehicle based on the selected travel route, deceleration of the autonomous vehicle based on the selected travel route, or steering of the autonomous vehicle based on the selected travel route.
Slusar discloses via figure 4:

    PNG
    media_image4.png
    704
    600
    media_image4.png
    Greyscale


As per claim 6, Slusar discloses wherein the user interface is operative to present an indicator of the high-risk area and an option to the vehicle driver to select the second navigational route or the first navigational route (p’ 71, 62; claim 9; 51-52, 49, 
Slusar discloses via figure 8:

    PNG
    media_image1.png
    759
    435
    media_image1.png
    Greyscale

Slusar discloses via p49:
risk values retrieved (in step 404) for the travel route may be aggregated (in step 408) and a total risk value for the travel route may be sent (in step 410). In an alternate embodiment, the computing device 102 may count the number of each type of road risk along the travel route based on the values stored in the database. This number may then be multiplied by a risk-rating factor for the respective risk type. A risk type may comprise intersections, locations of past accidents along a route, railroad crossings, merges, roadway class (residential, local, commercial, rural, highways, limited access highways). Other risk types may include proximity to businesses that sell alcohol, churches or bingo parlors.
As per claim 13, Slusar discloses wherein the indication of the high-risk area is generated in response to pedestrian behavior within the high-risk area (p’s 32, 51-52; claim 9; p’ 71, 62, 49; fig’s 8, 6, 7, 4, 5, 3 and 2; p’s 45, 9-10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via p31:
[0032] Some examples of accident information include, but are not limited to, loss type, applicable insurance coverage(s) (e.g., bodily injury, property damage, medical/personal injury protection, collision, comprehensive, rental reimbursement, towing), loss cost, number of distinct accidents for the segment, time relevancy validation, cause of loss (e.g., turned left into oncoming traffic, ran through red light, rear-ended while attempting to stop, rear-ended while changing lanes, sideswiped during normal driving, sideswiped while changing lanes, accident caused by tire failure (e.g., blow-out), accident caused by other malfunction of car, rolled over, caught on fire or exploded, immersed into a body of water or liquid, unknown, etc.), impact type (e.g., collision with cyclist, collision with pedestrian, collision with animal, collision with parked car, etc.), drugs or alcohol involved, pedestrian  
involved, wildlife involved, type of wildlife involved, speed of vehicle at time of incident, direction the vehicle is traveling immediately before the incident occurred, date of incident, time of day, night/day indicator (i.e., whether it was night or day at the time of the incident), temperature at time of incident, weather conditions at time of incident (e.g., sunny, downpour rain, light rain, snow, fog, ice, sleet, hail, wind, hurricane, etc.), road conditions at time of incident (e.g., wet pavement, dry pavement, etc.), and location (e.g., geographic coordinates, closest address, zip code, etc.) of vehicle at time of incident, whether the vehicle was engaged in autonomous or manual driving when the accident occurred.
As per claim 14, Slusar discloses wherein the indication of the high-risk area is generated in response to a current event within the high-risk area (p’s 58 and 66; fig’s 2-5; claim 9; p’ 71, 62, 51-52, 49, 45, 9-10; fig’s 8, 6, 7) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
Slusar discloses via p’s 58 and 66:
[0058] Under the Environmental Risk Variable (ERV) approach, in accordance with aspects of the invention, each point of risk has a risk value that may reflect any or all information that is not derived from recorded accidents and/or claims, but that may be the (direct or indirect) cause of an accident. In one embodiment, the risk value under the ERV approach may be derived from vehicle information transmitted by a data source 104, 106. In an alternate embodiment, the EVR approach may use compound variables based on the presence or absence of multiple risk considerations which are The interaction of time of day and location would be the compound variable. Another example may consider current weather conditions, time of day, day of the year, and topography of the road. A compound variable may be the type of infrequent situation which warrants presenting a verbal warning to a driver (e.g., using a speaker system in a personal navigation device 110 mounted in a vehicle) of a high risk route (e.g., a high risk road segments).
[0066] In some embodiments, for rating purposes the route risk value may consider the driving information of the driver/vehicle. For example, the personal navigation device 110 (or other device) may record the route taken, as well as the time of day/month/year, weather conditions, traffic conditions, and the actual speed driven compared to the posted speed limit. The current weather and traffic conditions may be recorded from a data source 104, 106. Weather conditions and traffic conditions may be categorized to determine the risk type to apply. The posted speed limits may be included in the geographic information. For each segment of road with a different posted speed limit, the actual speed driven may be compared to the posted speed limit. The difference may be averaged over the entire distance of the route. In addition, various techniques may be used to handle the amount of time stopped in traffic, at traffic lights, etc. One illustrative technique may be to only count the amount of time spent driving over the speed limit and determine the average speed over the speed limit during that 
As per claim 15, Slusar discloses wherein the indication of the high-risk area is a geographical region determined by a remote service provider in response to crowdsourced data (p’s 45, 9-10; fig’s 8, 6, 7, 4, 5, 3 and 2; claim 9; p’ 71, 62, 51-52, 49) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via p71:
[0071] Referring to FIG. 6, in another embodiment, an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident. In an embodiment, a travel route for an autonomous vehicle is received by the system (step 602). An analysis of historical accident information is performed for the travel route. The analysis includes identifying accident information for vehicles engaged in autonomous driving over the travel route and accident information for vehicles engaged in manual driving over the travel route. An autonomous route risk value for the travel route is determined using historical accident information of autonomous vehicles engaged in autonomous driving over the travel route (step 604). A manual route risk value for the travel route is determine using historical accident information for vehicles engaged in manual driving over the travel route (step 606). The autonomous route risk value and the manual route risk value is compared to determine whether autonomous driving or manual driving provides less risk of accident over the travel route (step 608). The determination for the travel route can be stored in a database (step 610) for use in, for example, future risk assessments of the travel route, making driving determinations for an autonomous vehicle over the travel route, and/or making manual driving decisions over the travel route. For example, in an embodiment, the determination of whether autonomous or manual driving provides less risk of accident over the travel route can be sent in a notification to the driver/operator of the autonomous vehicle (step 612).

As per claim 16, Slusar discloses wherein the indication of the high-risk area is a geographical region determined by a remote service provider in response to publicly available highway safety data (p’s 42, 49, 36 and 30; claim 9; p’ 71, 62, 51-52, 49, 45, 9-10; fig’s 8, 6, 7, 4, 5, 3 and 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via p’s 42 and 49:
[0042] Referring to FIG. 2, in accordance with aspects of the invention, a computing device 102 may receive accident information (in step 202), geographic information (in step 204), and/or vehicle information (in step 206). The computing device 102 may calculate (in step 212) the risk value for a road segment (or point of risk) by applying actuarial techniques to the information that may be received from data sources 104, 106. In one embodiment, the computing device 102 receives and stores the accident information in a data store with the latitude/longitude and time of the incident. The accident data is associated with a location and combined with other accident data associated with the same location (in step 210). Applying actuarial 212), and the calculated risk value may be recorded in memory (116) (in step 214). The multiple predictors involved in the statistical model used to calculate a risk value may include accident information, geographic information, and vehicle information, including whether the vehicle was operating autonomously or manually at the time of the accident. Associating the risk value (in step 208) with a line segment and/or point which best pinpoints the area of the road in which the incident(s) occurred may be accomplished by using established GIS locating technology (e.g., GPS ascertaining a geographically determinable address, and assigning the data file to a segment's or intersection's formal address determined by the system). For example, two or more accidents located in an intersection or road segment may have slightly different addresses depending on where within the intersection or segment the accident location was determined to be. Therefore, the system may identify a location based on business rules. In another example business rules may identify an incident location using the address of the nearest intersection. In yet another example the system may identify the location of an incident on a highway using segments based on mileage markers or the lengths may be dynamically determined by creating segment lengths based on relatively equal normalized risk values. Therefore, roadways that have stretches with higher numbers of accidents may have shorter segments than stretches that have fewer accidents. In another example, if the incident occurred in a parking lot, the entire parking lot may be associated with a formal address that includes all accidents located within a determined area. One skilled in the art will appreciate after review of the 
[0049] The risk values retrieved (in step 404) for the travel route may be aggregated (in step 408) and a total risk value for the travel route may be sent (in step 410). In an alternate embodiment, the computing device 102 may count the number of each type of road risk along the travel route based on the values stored in the database. This number may then be multiplied by a risk-rating factor for the respective risk type. A risk type may comprise intersections, locations of past accidents along a route, railroad crossings, merges, roadway class (residential, local, commercial, rural, highways, limited access highways). Other risk types may include proximity to businesses that sell alcohol, churches or bingo parlors.
As per claim 17, Slusar discloses wherein the second navigational route is generated in response to the high-risk area and a driver behavioral determination (p’s 38, 44, 51-52; claim 9; p’ 71, 62, 49; fig’s 8, 6, 7, 4, 5, 3 and 2; p’s 45, 9-10) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via p’s 38 and 44:
[0038] Some examples of vehicle information include, but are not limited to, information that describes vehicles that are associated with incidents (e.g., vehicle accidents, etc.) at a particular location (e.g., a location corresponding to location information describing a segment, intersection, etc.) Vehicle information may include vehicle make, vehicle model, vehicle year, and age. Vehicle information may also include information collected through one or more in-vehicle devices or systems such as an event data recorder (EDR), onboard diagnostic system, global positioning satellite vehicle is engaged in manual or autonomous driving. As is clear from the preceding examples, vehicle information may also include information about the driver of a vehicle being driven at the time of an incident. Other examples of driver information may include age, gender, marital status, occupation, alcohol level in blood, credit score, distance from home, cell phone usage (i.e., whether the driver was using a cell phone at the time of the incident), number of occupants.
[0044] Referring to FIG. 3, in accordance with aspects of the invention, the computing device 102 may send (in step 312) the risk value corresponding to a road segment when it receives location information (in step 302) requesting the risk associated with a particular location. The particular location information may be in the form of longitude/latitude coordinates, street address, intersection, closest address, or other form of information. Furthermore, in an alternative embodiment the accuracy of the risk value may be improved by submitting the direction that a vehicle travels (or may travel) through a road segment. The computing device 102 may receive (in step 304) the vehicle direction and use it to determine the risk value associated with the vehicle route. For example, a dangerous intersection demonstrates high risk to a vehicle/driver that passes through it. However, actuarial analysis (e.g., of data showing many recorded accidents at the location) may show that it is more dangerous if the driver is traveling northbound on the road segment and turns left. Therefore, the vehicle direction may also be considered when retrieving the appropriate risk value (in step 310).


    PNG
    media_image1.png
    759
    435
    media_image1.png
    Greyscale


As per claim 3, 11, 12, 7 and 20, Slusar discloses wherein the processor is further operative to predict an advanced driving assistance system disengagement (manual driving) event in response to the high-risk driving location and for generating a user warning in response to the prediction of the advanced driving assistance system disengagement event and for coupling the user warning to the user interface (p’ 71, 72, 38, 32, 9 62; claim 9; 51-52, 49, 45, 9-10; fig’s 3, 2, 8, 6, 7, 4, 5) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Slusar discloses via p71:
[0071] Referring to FIG. 6, in another embodiment, an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident. In an embodiment, a travel route for an autonomous vehicle is received by the system (step 602). An analysis of historical accident information is performed for the travel route. The analysis includes identifying accident information for vehicles engaged in autonomous driving over the travel route and accident information for vehicles engaged in manual driving over the travel route. An autonomous route risk value for the travel route is determined using historical accident information of autonomous vehicles engaged in autonomous driving over the travel route (step 604). A manual route risk value for the travel route is determine using historical accident information for vehicles engaged in manual driving over the travel route (step 606). The autonomous route risk value and the manual route risk value is compared to determine whether autonomous driving or manual driving provides less risk of accident over the travel route (step 608). The determination for the travel route can be stored in a database (step 610) for use in, for example, future risk assessments of the travel route, making driving determinations for an autonomous vehicle over the travel route, and/or making manual driving decisions over the travel route. For example, in an embodiment, the determination of whether autonomous or manual driving provides less risk of accident over the travel route can be sent in a notification to the driver/operator of the autonomous vehicle (step 612).
Slusar discloses via figure 6:

















    PNG
    media_image3.png
    976
    418
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halder et al. (U.S. patent application publication 2020/0111169) discloses systems for facilitating the use of autonomous vehicles (AVs), and more particularly to automated artificial intelligence (AI)-based techniques for determining an insurance premium for an AV ride based upon various factors including the evaluation of risk associated with the AV ride. An automated AI-based infrastructure is provided that uses automated machine-learning (ML) based techniques for evaluating a level of risk for any particular AV ride and then determining an insurance premium for the AV ride based on the level of risk. The insurance premium determination incorporates Usage Based Insurance Pricing (UBIP) that has been customized for autonomous driving, whereby the level of risk is predicted based on information associated with the expected usage of the AV during the ride. Thus, the insurance premium is customized for each ride and can be determined as part of calculating upfront the total price of the ride.
Konrardy et al. (U.S. patent 10,579,070) discloses repairing a malfunctioning autonomous vehicle (AV) or semi-autonomous vehicle (SAV) are described herein. The AV or SAV may determine that an autonomous feature or sensor is malfunctioning and the extent of the damage to the autonomous feature or sensor. Then the AV or SAV may compare the extent of the damage to a predetermined threshold to determine whether the AV or SAV remains serviceable or otherwise road worthy. If the AV or SAV remains serviceable, the AV or SAV may locate the nearest repair facility having the necessary electronic components in stock and technical expertise for repairing the AV vehicle to the current location of the AV or SAV to facilitate repair.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 

      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667